DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/20 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10-11, 13-14, 16, 18, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee [US 2020/0279979, note PCT priority date].
As to claim 1, Lee discloses a backlight unit [see figure 5b, also 8d] comprising: a substrate [210]; a plurality of light sources disposed on one surface of the substrate [11p, 113p, 115p]; a first reflective film [220] disposed on one surface of the substrate and including first openings [221, 223], each of the first openings of the first reflective film exposing each of the light sources [upwards in figure 5b]; and a plurality of wavelength filter layers [252] disposed above the first reflective film and disposed to correspond to the first openings [see figure 5b], wherein the plurality of wavelength filter layers are spaced apart from each other, and each of the wavelength filter layers covers at least one of the first openings [see figure 5b].
As to claim 6, Lee discloses the backlight unit of claim 5, wherein the light sources are configured such that a luminance in the normal direction is larger than a luminance in an inclined direction [see figure 5b].
As to claim 8, Lee discloses the backlight unit of claim 2, wherein light emitted to the light sources has an optical path within an orientation angle range of the light sources, and in the optical path, a reference path line, which has a maximum angle from a reference line vertically passing through a center of at least one of the light sources, passes through at least one of the wavelength filter layers [see figure 5b].
As to claim 10, Lee discloses the backlight unit of claim 1, wherein widths of the wavelength filter layers are larger than widths of the first openings to cover the first openings [see figure 5b].
As to claim 11, Lee discloses the backlight unit of claim 2, wherein the wavelength filter layers completely cover the first openings, and overlap the first reflective film around the first openings [see figure 5b].
As to claim 13, Lee discloses the backlight unit of claim 1, wherein the first openings surround each of the light sources, and a thickness of the first reflective film is larger than a thickness of the light source [see figure 5b].
As to claim 14, Lee discloses the backlight unit of claim 1, wherein a separation distance between the wavelength filter layers adjacent to each other is larger than a width of each of the wavelength filter layers [see figure 5b, 8d].
As to claim 16, Lee discloses the backlight unit of claim 1, further comprising: a diffusion plate disposed above the wavelength filter layers [270/280, figure 8c].
As to claim 18, Lee discloses a display device [see figure 5b] comprising: a backlight unit including: a substrate [210]; LED chips [11p, 113p, 115p] disposed on one surface of the substrate to emit light; a reflective film [220] disposed on one surface of the substrate and including openings, each of the openings exposing each of the LED chips [upwards in figure 5b]; a plurality of wavelength filter layers disposed above the reflective film and corresponding to the openings [252]; and a wavelength conversion 
As to claim 20, Lee discloses the display device of claim 18, wherein a width of the wavelength filter layer is larger than a width of the opening, and wherein the wavelength filter layer completely covers the opening and overlaps the reflective film around the opening [see 252, figure 5b].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Okamoto [US 2009/0002830].
As to claim 2, Lee fails to explicitly disclose wherein the wavelength filter layers have a different transmittance according to a wavelength of incident light and an incident angle with respect to a normal direction.
Okamoto teaches color filters which are configured such that the wavelength filter layers have a different transmittance according to a wavelength of incident light and an incident angle with respect to a normal direction [see abstract] was well known.
It would have been obvious to one having ordinary skill in the art to implement the color filters of Okamoto with the lighting unit of Lee, in order to increase uniformity of brightness and color in the emitted lights [see Okamoto, paragraph 8, Lee, paragraph 294].
As to claim 3, Lee fails to explicitly disclose wherein the light sources emit light in a first wavelength band, and the wavelength filter layers have a first transmittance for light in a first incident angle range and a second transmittance larger than the first transmittance for light in a second incident angle range larger than the first incident angle range.
Okamoto teaches the configuration wherein the light sources emit light in a first wavelength band, and the wavelength filter layers have a first transmittance for light in a first incident angle range and a second transmittance larger than the first transmittance for light in a second incident angle range larger than the first incident angle range was well known [see paragraph 30]. 
It would have been obvious to one having ordinary skill in the art to implement the color filters of Okamoto with the lighting unit of Lee, in order to increase uniformity of brightness and color in the emitted lights [see Okamoto, paragraph 8, Lee, paragraph 294].
As to claim 4, Lee in view of Okamoto fails to explicitly disclose wherein the first incident angle range is from about 0 degrees to about 40 degrees, and the second incident angle range is from about 55 degrees to about 70 degrees. In this case, selecting a given angular range and transmittance would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, the dimensions of the lighting device, and the light characteristics desired [see Lee, paragraph 294].
As to claim 5, Lee in view of Okamoto fails to explicitly disclose wherein the first transmittance is in a range of about 0% to about 10%, and the second transmittance is in a range of about 50% to about 70%. In this case, selecting a given angular range and transmittance would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, the dimensions of the lighting device, and the light characteristics desired [see Lee, paragraph 294]. 
As to claim 9, Lee fails to explicitly discloses the backlight unit of claim 2, wherein the wavelength filter layers include a first refractive layer and a second refractive layer which are alternately stacked, and a first refractive index of the first refractive layer is different from a second refractive index of the second refractive layer. 

It would have been obvious to one having ordinary skill in the art to implement the color filters of Okamoto with the lighting unit of Lee, in order to increase uniformity of brightness and color in the emitted lights [see Okamoto, paragraph 8, Lee, paragraph 294].
As to claim 15, Lee fails to explicitly disclose the backlight unit of claim 1, further comprising: a second reflective film disposed above the wavelength filter layers and including second openings overlapping the first openings. It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement a second reflective film since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this instance, providing a second film could allow for a narrower emission of light if desired by a user [see Lee, paragraph 294]. 
As to claim 19, Lee in view of Okamoto fail to explicitly disclose the display device of claim 18, wherein the wavelength filter layer transmits the blue light, which is incident at an incident angle of about 0 degrees to about 40 degrees, in a range of about 0% to about 10% and transmits the blue light, which is incident at an angle of about 55 degrees to about 70 degrees, in a range of about 50% to about 70%. In this case, selecting a given angular range and transmittance would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, the dimensions of the lighting device, and the light characteristics desired [see Lee, paragraph 294].

Allowable Subject Matter
Claims 7, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
these claims recite elements and limitations which are not taught or disclosed by the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim, Yoon, Cha, and Fujita [see PTO-892 for references] all teach alternate backlighting methods which include a color filter over a reflective sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.